Exhibit 10.15
HERCULES OFFSHORE 2004 LONG-TERM INCENTIVE PLAN
SUMMARY OF STOCK OPTION GRANT
     You have been granted the option to purchase shares of Common Stock of
Hercules Offshore, Inc., a Delaware corporation (the “Company”), on the terms
and conditions set forth below and in accordance with the Stock Option Award
Agreement (the “Agreement”) to which this Summary of Stock Option Grant is
attached and the Amended and Restated Hercules Offshore 2004 Long-Term Incentive
Plan (the “Plan”):

          Optionee Name:   (Executive Name)
 
        Number of Option Shares Granted:   (No. Options)
 
        Type of Option (check one):             Incentive Stock Option    
 X      Nonqualified Stock Option
 
        Effective Date:   (Date)
 
        Exercise Price per Share:   (Price)
 
       
Vesting Schedule:
  % of Grant   Date Vested
 
  33-1/3 %                       
 
  33-1/3 %                       
 
  33-1/3 %                       

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Option is granted under and governed by the terms
of the Agreement and the Plan.

          OPTIONEE:   HERCULES OFFSHORE, INC.
 
       
 
       
                                                            
  By                                                               
(Executive Name)
           James W. Noe
     Senior Vice President, General Counsel,
     Chief Compliance Officer and Secretary

STOCK OPTION AWARD AGREEMENT

Page 1



--------------------------------------------------------------------------------



 



HERCULES OFFSHORE, INC.
STOCK OPTION AWARD AGREEMENT
     THIS AGREEMENT is made as of the Effective Date (as set forth on the
Summary of Stock Option Grant) between HERCULES OFFSHORE, INC., a Delaware
corporation (the “Company”), and Optionee pursuant to the Amended and Restated
Hercules Offshore 2004 Long-Term Incentive Plan (the “Plan”).
     WHEREAS, the Board, or a Committee designated by the Board, has authority
to grant Options under the Plan to Employees and directors of the Company; and
     WHEREAS, the Board or the Committee, as appropriate, has determined to
award Optionee the Option described in this Agreement;
     NOW, THEREFORE, the Company and Optionee agree as follows:
     1. Effect of Plan and Authority of Board or Committee. This Agreement and
the Option granted hereunder are subject to the Plan, which is incorporated
herein by reference. The Board or the Committee is authorized to make all
determinations and interpretations with respect to matters arising under the
Plan, this Agreement and the Option granted hereunder. Capitalized terms used
and not otherwise defined herein have the respective meanings given them in the
Plan or in the Summary of Stock Option Grant, which is attached hereto and
incorporated herein by this reference for all purposes.
     2. Grant of Option. On the terms and conditions set forth in this
Agreement, the Summary of Stock Option Grant and the Plan, as of the Effective
Date, the Company hereby grants to Optionee the option to purchase the number of
shares of Common Stock set forth on the Summary of Stock Option Grant at the
Exercise Price per share set forth on the Summary of Stock Option Grant (the
“Option”). The Option is intended to be an Incentive Stock Option or a
Nonqualified Stock Option, as provided in the Summary of Stock Option Grant. It
is agreed that the exercise price is at least 100% of the Fair Market Value of a
share of Common Stock on the Effective Date (110% of Fair Market Value if the
Option is intended to be an ISO and if Optionee owns stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
within the meaning of Section 422(b)(6) of the Code).
     3. Exercisability. This Option may be exercised in installments on the
vesting dates in the Vesting Schedule set forth on the Summary of Stock Option
Grant. Each installment shall be exercisable, as to all or part of the shares
covered by the installment, at any time or times after the respective vesting
date for such installment and until the expiration or termination of the Option
in accordance with Section 4 of this Agreement.
STOCK OPTION AWARD AGREEMENT

Page 2



--------------------------------------------------------------------------------



 



     4. Term.
          (a) Term of Option. This Option may not be exercised after the
expiration of 10 years from the Effective Date (five years from the Effective
Date if this Option is intended to be an Incentive Stock Option and Optionee
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company, within the meaning of Section 422(b)(6) of the
Code).
          (b) Early Termination. Except as provided below, this Option may not
be exercised unless Optionee shall have been in the continuous employ or service
of the Company or an affiliate of the Company from the Effective Date to the
date of exercise of the Option. This Option may be exercised after the date of
Optionee’s termination of employment or service with the Company or a Subsidiary
only in accordance with the following:
     (i) In the event Optionee’s employment or service is terminated on account
of death or permanent or total disability (within the meaning of
Section 22(e)(3) of the Code), this Option will automatically vest in full and
may be exercised, at any time and from time to time, in whole or in part, by
Optionee or a legal representative of Optionee (in the case of Optionee’s
death), for up to three years from the date of such termination of employment or
service, unless the Option, by its terms, expires earlier.
     (ii) In the event Optionee’s employment or service is terminated by the
Company without Cause, as defined in Annex A hereto, this Option will
automatically vest in full and may be exercised by Optionee, at any time and
from time to time, in whole or in part, for up to three years from the date of
such termination of employment or service, unless the Option, by its terms,
expires earlier.
     (iii) In the event Optionee’s employment or service is terminated for any
reason other than the reasons set forth in subparagraphs (i) and (ii) of this
Section 4(b), this Option may be exercised by Optionee, to the extent then
vested, at any time and from time to time, in whole or in part, for up to three
months from the date of such termination of employment or service, unless the
Option, by its terms, expires earlier.
     5. Manner of Exercise and Payment. This Option shall be exercised by the
delivery of a written notice of exercise in a form prescribed by the Board or
the Committee to the Company, setting forth the number of shares of Common Stock
with respect to which the Option is to be exercised, accompanied by full payment
for such shares. The purchase price for such shares shall be payable to the
Company in the manner specified in Section 8 of the Plan.
STOCK OPTION AWARD AGREEMENT

Page 3



--------------------------------------------------------------------------------



 



     6. Withholding Tax. Promptly after demand by the Company, and at its
direction, Optionee shall pay to the Company an amount equal to the applicable
withholding taxes due in connection with the exercise of the Option. Such
withholding taxes may be paid in cash or, subject to the further provisions of
this Section 6 of this Agreement, in whole or in part, by having the Company
withhold from the shares of Common Stock otherwise issuable upon exercise of the
Option a number of shares of Common Stock having a value equal to the amount of
such withholding taxes or by delivering to the Company a number of issued and
outstanding shares of Common Stock (excluding restricted shares still subject to
a risk of forfeiture) having a value equal to the amount of such withholding
taxes. The value of any shares of Common Stock so withheld by or delivered to
the Company shall be based on the Fair Market Value of such shares on the date
on which the tax withholding is to be made. Optionee shall pay to the Company in
cash the amount, if any, by which the amount of such withholding taxes exceeds
the value of the shares of Common Stock so withheld or delivered. An election by
Optionee to have shares withheld or to deliver shares to pay withholding taxes
(an “Election”) must be made at or prior to the time of exercise of the Option.
All Elections shall be made in the same manner as is required for the exercise
of the Option and shall be made on a form approved by the Company.
     7. Delivery of Shares. Delivery of the certificates representing the shares
of Common Stock purchased upon exercise of this Option shall be made promptly
after receipt of notice of exercise and full payment of the exercise price and
any required withholding taxes. If the Company so elects, its obligation to
deliver shares of Common Stock upon the exercise of this Option shall be
conditioned upon its receipt from the person exercising this Option of an
executed investment letter, in form and content satisfactory to the Company and
its legal counsel, evidencing the investment intent of such person and such
other matters as the Company may reasonably require. If the Company so elects,
the certificate or certificates representing the shares of Common Stock issued
upon exercise of this Option shall bear any legends required by the Company’s
Bylaws as well as a legend in substantially the following form:
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS SUCH
SHARES ARE FIRST REGISTERED THEREUNDER OR UNLESS THE COMPANY RECEIVES A WRITTEN
OPINION OF COUNSEL, WHICH OPINION AND COUNSEL ARE ACCEPTABLE TO THE COMPANY, TO
THE EFFECT THAT REGISTRATION THEREUNDER IS NOT REQUIRED.
     8. Nonassignability. The Option granted hereunder may not be sold,
transferred, pledged, assigned or otherwise alienated, hypothecated or otherwise
disposed of, other than by will or pursuant to the applicable laws of descent
and distribution, and during the lifetime of Optionee, the Option may be
exercised only by Optionee, or in the case Optionee is mentally incapacitated,
the Option shall be exercisable by his guardian or legal representative.
STOCK OPTION AWARD AGREEMENT

Page 4



--------------------------------------------------------------------------------



 



Any attempted assignment or transfer in violation of this provision or
Section 11 of the Plan shall be null and void. In the case of Optionee’s death,
the personal representative or other person entitled to succeed to the rights of
Optionee may exercise the Option after furnishing proof satisfactory to the
Company of his or her right to exercise the Option under Optionee’s will or
under the applicable laws of descent and distribution.
     9. Notices. All notices between the parties hereto shall be in writing.
Notices to Optionee shall be given to Optionee’s address as contained in the
Company’s records. Notices to the Company shall be addressed to Randall Stilley
at the principal executive offices of the Company.
     10. Relationship With Contract of Employment.
     (a) The grant of an Option does not form part of Optionee’s entitlement to
remuneration or benefit pursuant to his contract of employment, if any, nor does
the existence of a contract of employment between any person and the Company or
a Subsidiary give such person any right or entitlement to have an Option granted
to him or any expectation that an Option might be granted to him whether subject
to any conditions or at all.
     (b) The rights and obligations of Optionee under the terms of his contract
of employment with the Company or a Subsidiary, if any, shall not be affected by
the grant of an Option.
     (c) The rights granted to Optionee upon the grant of an Option shall not
afford Optionee any rights or additional rights to compensation or damages in
consequence of the loss or termination of his office or employment with the
Company or a Subsidiary for any reason whatsoever.
     (d) Optionee shall not be entitled to any compensation or damages for any
loss or potential loss which he may suffer by reason of being or becoming unable
to exercise an Option in consequence of the loss or termination of his office or
employment with the Company or a Subsidiary for any reason (including, without
limitation, any breach of contract by his employer) or in any other
circumstances whatsoever.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Delaware, except as superseded by applicable federal
law.
STOCK OPTION AWARD AGREEMENT

Page 5



--------------------------------------------------------------------------------



 



Annex A
     Cause. For purposes of this Agreement “Cause” shall mean the occurrence of
any of the following: (a) engaging in material acts of dishonesty or fraud in
connection with his or her services rendered to or on behalf of the Company or
any of its Subsidiaries; (b) the performance of acts of willful malfeasance or
gross negligence in a matter of material importance to the Company or any of its
Subsidiaries (including, without limitation, (x) willful misrepresentation in
any material matter at any time by the Optionee to the Company or any of its
Subsidiaries or (y) willful and continued failure by the Optionee, after notice
from the Company, to comply with any material written rules, regulations,
policies or procedures of the Company or any of its Subsidiaries); or
(c) engaging in serious misconduct of such a nature that the continued
employment of the Optionee may reasonably be expected to adversely affect the
business or properties of the Company or any of its Subsidiaries (including,
without limitation, (i) any indictment for, conviction of or plea of guilty or
nolo contendere to (x) any felony or (y) any crime (whether or not a felony)
involving dishonesty, fraud, embezzlement, or breach of trust, whether of the
United States or any state thereof or any similar foreign law to which the
Optionee may be subject or (ii) the material and knowing breach of any written
covenant regarding confidentiality, noncompetition, nonsolicitation,
nondisparagement or other similar written covenant to which the Optionee and the
Company or any of its Subsidiaries are parties.
STOCK OPTION AWARD AGREEMENT

Page 6